In an action to recover damages for personal injuries, predicated upon theories of negligence and breach of warranties, the fourth-party defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County, dated February 16, 1977, as, upon plaintiff’s motion, directed (1) a further examination of William Hoffman, president of the appellant corporation, and (2) discovery of appellant’s report of its inspection of the hammer which allegedly caused the injury. Appeal from so much of the order as relates to the further examination of the president of the appellant corporation dismissed as moot, without costs or disbursements. The further *733examination has already been held. Order otherwise reversed insofar as appealed from, without costs or disbursements, and the branch of plaintiff’s motion which sought discovery of the report is denied, without prejudice to renewal. All that plaintiff in his brief contends is that the hammer was altered as a result of tests conducted by other parties to this action (see CPLR 3101, subd [d]). The record contains no such claim. Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.